Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 9-13, 16, 17, 25, 28, 29, 33-36, 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US. Pub. No. 2019/0297577 A1; hereinafter “Lin”) in view of Si et al. (US. Pub. NO. 2019/0306832 A1; hereinafter “Si”)

	Regarding claim 1, Lin teaches a communication method, comprising:
receiving, by a terminal, a power saving signal sent by a network device (see Lin, fig. 16, para. [0244,251]), 
wherein the power saving signal is used to indicate statuses of the terminal on N frequency resource units, and N is an integer greater than 1 (see Lin, para. [0118,122]), and 
wherein the power saving signal comprises configuration information (see Lin, fig. 16, 1601, monitoring configuration, para. [0251], 1-N mapping, para. [0276]); and 
determining, by the terminal, the statuses of the terminal on the N frequency resource units based on the power saving signal (see Lin, fig. 16, 1602),
wherein each of the statuses of the terminal on the N frequency resource units comprises information that the terminal monitors a physical downlink control channel (PDCCH) or does not monitor the PDCCH (see Lin, fig. 17, 1701, 1704, para. [0253]). 
Lin is silent to teaching that wherein configuration information comprises M status index values, at least one of the M status index values correspondingly indicate statuses of the terminal on at least two of the N frequency resource units, M is a positive integer, and M is less than N. 
In the same field of endeavor, Si teaches a method wherein configuration information comprises M status index values (see Si, para. [0277-279], table 24-26, 4 bits), at least one of the M status index values correspondingly indicate statuses of the terminal on at least two of the N frequency resource units, M is a positive integer, and M is less than N (see Si, para. [0277-279], M = 16, max resource blocks = 64, or 128).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lin with the teaching of Si in order to improve resource configuration and improve power consumption (see Si, para. [0009]). 

Regarding claim 4, the combination of Lin and Si teaches the method according to claim [[3]]1, wherein when M is less than N, at least one of the M status index values correspondingly indicates statuses of the terminal on at least two of the N frequency resource units (see Si, para. [0277-279], M = 16, max resource blocks = 64, or 128).

Regarding claim 5, the combination of Lin and Si teaches the method according to claim 4, wherein a first correspondence exists between the status index value and the status, and the first correspondence is predefined or is configured by the network device (see Lin, para. [0244]). 

Regarding claim 9, the combination of Lin and Si teaches the method according to claim 5, wherein the frequency resource unit is a carrier or a bandwidth part (BWP) (see Lin, para. [0145]).

Regarding claim 10, the combination of Lin and Si teaches the method according to claim 5, wherein each status index value comprises a binary bit (see Si, para. [0252], 4 bits).

Regarding claim 11, the combination of Lin and Si teaches the method according to claim 10, wherein the power saving signal is comprised in DCI (see Lin, para. [0152]).

Regarding claim 12, the combination of Lin and Si teaches the method according to claim 11, wherein the receiving, by a terminal, a power saving signal sent by a network device comprises: receiving, by the terminal on a primary cell or a PScell, the power saving signal sent by the network device (see Lin, para. [0140,165], serving cell).

Regarding claim 13, Lin teaches a communication method, wherein the method comprises:
generating, by a network device, a power saving signal (see Lin, fig. 1, BS 102); and
sending, by the network device, the power saving signal to a terminal (see Lin, fig. 16, para. [0244,251]),
wherein the power saving signal is used to indicate statuses of the terminal on N frequency resource units, and N is an integer greater than 1  (see Lin, para. [0118,122]),
wherein each of the statuses of the terminal on the N frequency resource units comprises information that the terminal monitors a physical downlink control channel (PDCCH) or does not monitor the PDCCH (see Lin, fig. 17, 1701, 1704, para. [0253])., and
wherein the power saving signal comprises configuration information (see Lin, fig. 16, 1601, monitoring configuration, para. [0251], 1-N mapping, para. [0276]). 
Lin is silent to teaching that wherein configuration information comprises M status index values, at least one of the M status index values correspondingly indicate statuses of the terminal on at least two of the N frequency resource units, M is a positive integer, and M is less than N. 
In the same field of endeavor, Si teaches a method wherein configuration information comprises M status index values (see Si, para. [0277-279], table 24-26, 4 bits), at least one of the M status index values correspondingly indicate statuses of the terminal on at least two of the N frequency resource units, M is a positive integer, and M is less than N (see Si, para. [0277-279], M = 16, max resource blocks = 64, or 128).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lin with the teaching of Si in order to improve resource configuration and improve power consumption (see Si, para. [0009]). 

Regarding claims 16, 17, and 56-58, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 4, 5, and 10-12, respectively. 

Regarding claim 25, Lin teaches a communications apparatus, comprising:
at least one processor (see Lin, fig. 2, processor 225);
one or more memories coupled to the at least one processor and storing programming instructions for execution (see Lin, fig. 2, memory 230) by the at least one processor to:
receive a power saving signal sent by a network device (see Lin, fig. 16, para. [0244,251]), 
wherein the power saving signal is used to indicate statuses of the terminal on N frequency resource units, and N is an integer greater than 1 (see Lin, para. [0118,122]), and 
wherein the power saving signal comprises configuration information (see Lin, fig. 16, 1601, monitoring configuration, para. [0251], 1-N mapping, para. [0276]); and 
determine the statuses of the terminal on the N frequency resource units based on the power saving signal (see Lin, fig. 16, 1602),
wherein each of the statuses of the terminal on the N frequency resource units comprises information that the terminal monitors a physical downlink control channel (PDCCH) or does not monitor the PDCCH (see Lin, fig. 17, 1701, 1704, para. [0253]). 
Lin is silent to teaching that wherein configuration information comprises M status index values, at least one of the M status index values correspondingly indicate statuses of the terminal on at least two of the N frequency resource units, M is a positive integer, and M is less than N. 
In the same field of endeavor, Si teaches an apparatus wherein configuration information comprises M status index values (see Si, para. [0277-279], table 24-26, 4 bits), at least one of the M status index values correspondingly indicate statuses of the terminal on at least two of the N frequency resource units, M is a positive integer, and M is less than N (see Si, para. [0277-279], M = 16, max resource blocks = 64, or 128).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lin with the teaching of Si in order to improve resource configuration and improve power consumption (see Si, para. [0009]). 

Regarding claims 28, 29, and 33-36, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 4, 5, and 9-12, respectively. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 9-13, 16, 17, 25, 28, 29, 33-36, 56-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeda (2021/0076361), Harada (2021/0392505), Chen (2014/0056279) teach PDCCH techniques. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/               Primary Examiner, Art Unit 2648